COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER ON MOTION FOR REHEARING

Appellate case name:         DHL Express (USA), Inc. v. Falcon Express International, Inc.

Appellate case number:       01-10-01080-CV

Trial court case number: 2008-66394

Trial court:                 157th District Court of Harris County

       Appellee’s Motion for Rehearing is denied. The points raised in the motion for rehearing
were not briefed on appeal. They may be presented to the trial court on remand.

Justice’s signature: /s/ Rebeca Huddle
                      Acting for the Court

Panel consists of: Justices Jennings, Massengale and Huddle


Date: September 19, 2013